Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3,5-8,10-13,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (U.S. 2002/0122673).
	Sakai et al. teach an image forming apparatus including photoconductors 6, developing rollers 8a, toner feeding rollers 8c, toner cartridges 8d, and fixing device 35 including a heat roller 36 and a pressure roller 37 (Fig.1, par.30-31,33,45). A controller 41 (processor and memory) will detect when a new toner cartridge is installed (replaced) and the toner cartridge is full of toner (par.4-18,33,51). If a new toner cartridge is installed (toner cartridge is full of toner) and the image forming apparatus is turned on,  the controller will perform an idling operation in which rotatable members such as the photoconductor, charging roller, developing roller, etc. are rotated for a predetermined amount of time, the fixing device will be warmed up and specified biases are applied to the rotatable members before an image forming operation is started (par. 2,12,41,56,65-66,71,86, claims 1,8-9, Fig.6). It is noted that the “condition for performing idling” is the replacement or replenishment of new toner in the toner cartridge. 

3.	Claims 1-3,5-8,10-13,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (EP1059573).
	Adachi et al. teach an image forming apparatus including a photoconductor 1, developing cartridge 11, developing roller 2, toner stirring members 5,6, toner cartridge 9, and fixing device 23 (Fig.s 1-2, par.28-31,35). The developing cartridge can be determined whether it is new or used by reading a memory 13 installed in the cartridge (par. 36-37). A controller 25 will determine whether the developing cartridge is new or not, and an idling rotation period will be started for a predetermined period of time  such as 30-180 seconds (par.45-46, Fig.3, steps S12-S16).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 4,9,14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. 2002/0122673) or Adachi et al. (EP1059573) in view of Endo (U.S. 2004/0136744).
	Sakai et al. and Adachi et al. taught supra disclose most of what is claimed except specifically stating that idling is performed during a warm-up period where cleaning, pressurizing and heating to a standby temperature are performed after the image forming apparatus is powered up or woken up from a sleep state.
	It is noted that Sakai et al. teach after the image forming apparatus is turned on, the controller performs a warm-up operation to energize the heat roller 36 to a specified temperature (par. 65) and when the heat roller reaches a predetermined temperature, the other rollers will be caused to idly rotate (par.66). The warm-up operation will be performed before the idle drive of the rollers. 
	Endo teach an image forming apparatus including a photoconductor 27, developing cartridge 28, developing roller 31, supply roller 33, toner stirring member 36, fixing device 18 having a heat roller 41, pressure roller 42, and cleaner 45, (Fig.s 1, par.39-43, 53,58). During a warm-up period when the heat roller is heated to a predetermined temperature  an idle rotation operation is also performed (par. 68-69,82,85-86,88, Fig.6(b), 7(b). It would have been obvious to one of ordinary skill in the art before the effective filing date to perform the idling operation during at least part of the warm-up operation because the time waiting from an initial cold start to a print operation would be lowered. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wakisaka et al., Hokkyoh et al., Nishimura et al., Arai, and Fujimori et al. all teach performing an idle rotation when new developer is installed or a warm-up operation is performed. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852